COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-12-00618-CV
Trial Court Cause
Number:                     0952281
Style:                      H2O Solutions, Ltd.
                            v B & R 1100 NASA Parkway Owner LP
Date motion filed*:         June 3, 2013
Type of motion:             Motion for extension of time to file reply brief
Party filing motion:        Appellant, H2O Solutions, Ltd.
Document to be filed:       Reply brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                              June 3, 2013
         Number of previous extensions granted:          1
         Date Requested:                                 June 17, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: brief filed June 25, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually            Acting for the Court

Panel consists of Justices Keyes, Higley, and Massengale.

Date: September 26, 2013